Citation Nr: 1450116	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  08-16 835	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an extraschedular evaluation for degenerative disc disease of the lumbosacral spine.  

2.  Entitlement to a disability rating in excess of 30 percent prior to December 11, 2007, and in excess of 60 percent thereafter for revision patellar component, status post right knee arthroplasty.  

3.  Entitlement to an effective date prior to October 14, 2009, for the award of a separate disability rating for bilateral radiculopathy of the lower extremities.  


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney 




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1945 to March 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from prior rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

These issues on appeal were previously considered by the Board within a September 2011 decision, which the Veteran subsequently appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a memorandum decision vacating the Board's prior determinations as to these issues, and returning them to the Board for further consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran seeks an extraschedular evaluation for his degenerative disc disease of the lumbosacral spine.  He was last afforded a VA examination of this disorder in October 2009, nearly five years ago.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  Therefore, remand for a new VA examination is necessary.  

Next, the Veteran seeks an increased evaluation for his service-connected right knee disability.  He was last afforded a VA examination of this disorder in October 2009, nearly five years ago.  Based on the age of this examination, the Board again finds a new VA examination is necessary.  Id.  

Finally, the Veteran's attorney submitted additional medical evidence to the Board in March 2014.  The attorney failed, however, to provide a waiver of agency of original jurisdiction consideration of this evidence.  See 38 C.F.R. § 20.1304.  Thus, remand is required for this evidence to be considered by the agency of original jurisdiction.  

As the case is being remanded anyway, the Veteran's VA medical records should be updated for the file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since 2011 which are not contained in his claims file for inclusion in the file. 

2.  Schedule the Veteran for a VA examination to determine the current level of impairment of the service-connected thoracolumbar spine disability.  All tests and studies deemed necessary should be conducted and all clinical findings should be reported in detail.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  The examiner is asked to describe the range of motion of the thoracolumbar spine, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.  

The examiner should also indicate whether the Veteran experiences any neurological impairment, to include problems with bowel or bladder, resulting from his thoracolumbar spine disability.  If such neurological impairment exists, the nature and severity of it should be described in detail.  The examiner must also note the presence, length, and severity of any incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

3.  Schedule the Veteran for a VA orthopedic examination to assist in determining the current severity of the service-connected right knee disability.  All tests and studies deemed necessary should be conducted and all clinical findings should be reported in detail.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  The examiner should conduct range of motion testing of the knee and indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation of the right knee.  The examiner should indicate whether lateral instability or recurrent subluxation is slight, moderate or severe.  Any other impairment of the right knee, to include neurological impairment, should also be noted.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

